831 So.2d 241 (2002)
Eric COWGILL and Dana Cowgill Yeager, Appellants,
v.
BANK OF AMERICA, as Personal Representative, and Mickey Cowgill, individually, Appellees.
Nos. 2D02-1258, 2D01-5425.
District Court of Appeal of Florida, Second District.
November 15, 2002.
Bonita Kneeland Brown of Fowler, White, Boggs, Banker, P.A., Tampa, for Appellants.
Phillip A. Baumann and J. Richard Caskey of Akerman, Senterfitt & Eidson, P.A., Tampa, for Appellee Mickey Cowgill.
*242 No Appearance for Appellee Bank of America.
WHATLEY, Judge.
We affirm the summary judgment entered in favor of Mickey Cowgill on the ground that the action filed by Eric Cowgill and Dana Cowgill Yeager, the Appellants, was barred by the statute of limitations.
We reverse the award of attorney's fees to Mickey Cowgill pursuant to section 57.105(1), Florida Statutes (2000), because the Appellants' claim was arguably supported by material facts and then-existing law.
Affirmed in part and reversed in part.
STRINGER and SILBERMAN, JJ., Concur.